Opinion delivered November 21, 1874.
Per Curiam.
The Act of 31st March, 1870, P. L., releasing from taxation the shares, capital, and profits of banks and savings institutions on payment of a tax of one per centum upon the par value of all the shares, does not exempt the real estate of the bank or savings institution from taxation. The real estate being liable to taxation under the last proviso in the 41st section of the National Bank Law, of June 3, 1864, falls within the general tax laws of the State, levying taxes on real estate. The meaning of the words shares, capital, and profits, is made plain by the general course of *5the State legislation, as to taxes upon the shares, capital stock, and dividends of *corporations. The word capital does not in the sense of its use, in the Act of 31st March, 1870, refer to real estate as a portion of the capital of the bank.
Judgment affirmed.